Citation Nr: 1826807	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for anterior cruciate ligament (ACL) insufficiency of the right knee.

3.  Entitlement to an initial compensable rating for residuals of laceration of the lower lip.

4.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1992 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  In April 2017, the Veteran testified at a Travel Board hearing conducted before the undersigned.  

The issue of an increased rating for the right knee disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral shoulder disorder is not shown to be etiologically related to service.

2.  The Veteran's current ACL tear of the right knee is not shown to be etiologically related to service.

3.  The residuals of laceration of the lower lip have not resulted in one characteristic of disfigurement or an unstable or painful scar.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for ACL insufficiency of the right knee have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3.  The criteria for an initial compensable rating for residuals of laceration of the lower lip have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Codes (DCs) 7800, 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

B. Bilateral shoulder disorder

In this case, the Board acknowledges the diagnosis of a current bilateral shoulder disability; a June 2013 VA shoulder and arm conditions examination shows a diagnosis of degenerative joint disease.  A March 2014 record shows that he reported injuring his shoulders in service when he dropped weights on them; the record shows that he exercised three days a week, primarily lifting upper body weights.  The Board has reviewed the service treatment records and notes no shoulder treatment.  The Veteran injured his mouth in May 1993 when a weight dropped on his lower lip; no shoulder injuries were reported at the time.  One of the May 1993 records shows that the Veteran specifically denied any other problem than his lower lip and was negative for neck or other pain.  There were no bilateral shoulder complaints in his March 1994 medical board report.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The Veteran reported that his injured his shoulders when the weight fell on his mouth in service at his April 2017 hearing.  Evidence directly addressing the question of nexus is limited to the June 2013 VA shoulder and arm conditions examination report.  The VA examiner, after a claims file review, opined that they were unable to define a nexus between any event or occurrence in the military and his present condition.  

The examiner noted that the Veteran's service treatment records were negative for shoulder injury or problems.  They observed that at the time that he dropped the weights and cut his lip, he denied any other injuries.  They noted that he reported shoulder problems over the last four to five years.  The examiner reported that the Veteran's X-rays were noted to show degenerative changes; no traumatic changes were noted.  There are no medical opinions relating a bilateral shoulder disorder to the Veteran's military service.  The Board finds that the 2013 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, under VA regulations, arthritis is a disease that is shown by x-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  His lay contentions therefore lack probative value compared to the 2013 VA examiner's opinion.  

In summary, the preponderance of the evidence is against the claim for service connection for a bilateral shoulder disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  

C. ACL insufficiency of the right knee

In this case, the Board acknowledges the diagnosis of a current right ACL problem; a September 2013 MRI first reportedly showed a tear of the ACL.  VA examinations in February 2001, November 2002, August 2009, June 2011, and June 2013 all failed to show ACL insufficiency of the right knee.  The Board has reviewed the service treatment records and notes right knee treatment in June, July and September 1993.  A June 1993 record shows that the Veteran reported having right knee pain for one month; no ligamentous involvement was specifically noted.  He was diagnosed with patellar femoral syndrome.  A July 1993 record showed patellar femoral pain.  Patellar subluxation with history of probable dislocation and possible right lateral meniscal tear were reported in September 1993.  The record shows that ACL insufficiency was doubted.  There were no right knee complaints in his March 1994 medical board report.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The Veteran reported that he injured his right knee in service at his April 2017 hearing.  Evidence directly addressing the question of nexus is limited to June 2013, September 2014, and January 2016 VA knee and lower leg conditions examination reports.  The June 2013 VA examiner, after a claims file review, opined that the Veteran's clinical examination was negative for ACL insufficiency at that time.  The September 2014 examiner, after a claims file review, opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The January 2016 examiner, after a claims file review, opined that they agreed completely with previous evaluations that determined that right knee ACL or meniscus tears were not service-connected.

The 2013 examiner noted that they could find nothing in the file documenting an ACL tear of the right knee.  They observed that previous examinations had been negative for findings of right ACL insufficiency as was that day's examination.  The 2014 examiner noted the Veteran's right knee injury in 1993, and that that was found to be without ligamentous or meniscus involvement, and he was diagnosed with patellofemoral pain syndrome.  They noted the September 2013 MRI showing a tear of the ACL.  The examiner opined that they could not make a nexus between the injury that occurred when the Veteran was in service with the torn ACL now being reported.  They reported concurring with the findings and opinion of the previous examiner.  

The 2016 examiner noted that in September 1993, prior to the Veteran's left knee injury, testing showed that he had bilaterally the same slight ACL laxity.  They noted that ACL deficiency was doubted in September 1993.  The examiner also noted that there was no evidence that the Veteran saw orthopedics for the right knee between September 1993 and his October 1993 left knee injury.  They noted that the time was short at just over two weeks, and all of his orthopaedic evaluations made no reference to any right knee consultation, and there was no right knee consultation form found, either uncompleted or completed.  They also observed that the Veteran made no reference to any right knee problem in any of his evaluations after September 1993.  The examiner observed that the Veteran had a left knee MRI in service, but there was no suggestion that a right knee MRI was requested or done.  They also noted that the Veteran was playing basketball in October 1993 when he injured his left knee, which strongly pointed away from any significant right knee injury being present.  The examiner observed that the February 2001 VA examination showed that the right knee was stable, with no suggestion of any ligament or meniscus injury.  They also observed that the November 2002 VA examination shows that the Veteran had normal right knee ligament tests and there was no suggestion of right knee ACL tear or strain.  The examiner further observed that the June 2013 examination was negative for ACL insufficiency of the right knee; and there was nothing found in the claims file documenting an ACL tear of the right knee in military.  They noted that all previous exams had been negative for findings of right ACL ligament insufficiency, as was that day's examination.  The examiner noted the September 2013 MRI as well as the negative opinion from the 2014 examiner.

There are no medical opinions relating any ACL problem of the right knee to the Veteran's military service.  The Board finds that the 2013, 2014, and 2016 VA examination opinions are the most probative evidence of record, as the examiners reviewed the claims file and provided detailed rationales.  

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  His lay contentions therefore lack probative value compared to the VA examiners' opinions.  

In summary, the preponderance of the evidence is against the claim for service connection for ACL insufficiency of the right knee and the claim must be denied.  38 U.S.C. § 5107(b).  


III. Initial rating claim

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B. Residuals of laceration of the lower lip

The Veteran is evaluated at the zero percent or noncompensable rate for residuals of laceration of the lower lip under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800.  A 10 percent rating is available with one characteristic of disfigurement.  Even higher ratings are available for greater degrees of symptomatology.  The diagnostic code provides that the eight characteristics of disfigurement are: scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  A 10 percent rating is also available under DC 7804 or one or two scars that are unstable or painful.  The diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The evidence of record, including a June 2013 VA scars/disfigurement examination and the Veteran's April 2017 testimony, consistently indicate that a compensable rating is not warranted.  The VA examination did not show any of the characteristics of disfigurement; a photograph of the scar was included in the examination.  There was no pain expressed by the Veteran on examination; the scar did not result in any limitation of motion, and was not reported to be unstable.  The Veteran reported that he did "not really" have what "you would call pain" at his April 2017 hearing.  He further reported that he did not have a consistent pain, and it was not as visible as he had hair on the bottom of his lip.  The Board has reviewed the Veteran's treatment records obtained in connection with this claim, and notes that there is no treatment for this scar.  Absent evidence showing one characteristic of disfigurement or that the scar is unstable or painful, there accordingly exists no basis for a compensable rating for residuals of laceration of the lower lip.  38 C.F.R. § 4.118, DC 7800; see also DC's 7804, 7805.

In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for ACL insufficiency of the right knee is denied.

Entitlement to an initial compensable rating for residuals of laceration of the lower lip is denied.


REMAND

A remand is necessary for the remaining right knee rating claim.  The Veteran was most recently provided a VA examination in January 2016; unfortunately, the examination is not adequate.  The examination findings do not include range of motion testing in active and passive motion, in weight-bearing, and nonweight-bearing to comply with the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination report contains insufficient information, and a remand is necessary.    

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the Jackson VA Medical Center.

2.  Afford the Veteran a new VA orthopedic examination, with an examiner who has reviewed the claims file.  This examiner must address all subjective complaints and objective symptoms of the traumatic arthritis of the right knee.  All findings and opinions must be included in a typewritten report.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


